UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIGEL FREDRICKS,
                            Petitioner,
                                                            21-CV-4996 (LTS)
                    -against-
                                                            ORDER
WARDEN MILLS,
                            Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       On April 26, 2021, Petitioner filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, seeking to challenge “an assault case.” (21-CV-3690, ECF No. 1.) The Clerk of Court

opened the petition as a new civil action and assigned it docket number 21-CV-3690. By order

dated May 17, 2021, the Court granted Petitioner thirty days to file an amended petition. (Id.,

ECF No. 6.)

       On June 4, 2021, Petitioner filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, labeled with docket number 21-CV-3690. The Clerk of Court, however, opened this

amended petition as a new civil action under docket number 21-CV-4996. (21-CV-4996, ECF

No. 1.) 1 The Court received a letter from Petitioner on June 21, 2021, in which he indicated that

he did not intend to file a new action; instead, he requested that the submission in 21-CV-4996 be

filed as an amended pleading in 21-CV-3690.

       The Court therefore directs the Clerk of Court to: (1) administratively close the action

under docket number 21-CV-4996; (2) file the § 2254 petition, which is currently docketed as

ECF No. 1 in the action under docket number 21-CV-4996, as an amended petition in the action



       1
          Because the amended petition was treated as a new action, the Court directed Petitioner
to either pay the $5.00 filing fee or submit a completed and signed IFP application. (21-CV-4996,
ECF No. 2.)
under docket number 21-CV-3690; and (3) file a copy of this order in 21-CV-3690. Petitioner is

directed to include docket number 21-CV-3690 on all papers that he submits in support of his

petition.

                                          CONCLUSION

         The Clerk of Court is directed to: (1) administratively close the action under docket

number 20-CV-4996; (2) file the § 2254 petition, which is currently docketed as ECF No. 1 in

the action under docket number 21-CV-4996, as an amended petition in the action under docket

number 21-CV-3690; and (3) file a copy of this order in 21-CV-3690.

         The Clerk of Court is further directed to mail a copy of this order to Petitioner and note

service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      June 23, 2021
            New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  2
